Title: From James Madison to Nathaniel H. Carter, 22 December 1824
From: Madison, James
To: Carter, Nathaniel H.


        
          Montpellier Decr. 22. 1824
        
        the copy of “Pains of the Imagination,” for […]ness. It is so long since I ceased to indulge […] the period when the imagination is most […] less pretend to decide on the merit of […] that on a cursory perusal my eye was […] inspiration; […] ⟨h⟩armony […] inclosed to me is addressed on the […] ⟨m⟩ention the mistake merely as proper […]ks Sir for the favor I have received
      